Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
	Claim 25 is objected to because the last two lines are unclear.  It appears that "are spliced" should be removed from line 7 and inserted at the end of line 8.

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/107085 A1 (cited in a previous action).  Any paragraph numbers mentioned in the rejection will be those of the machine translation which was appended to that reference.
Claim 16:  '085 discloses an optical splitting apparatus comprising (see mainly fig. 1): 
an enclosure 10 ("optical junction box"); 
an uneven optical splitter DE disposed in the enclosure, the uneven optical splitter configured to split a received optical signal into optical signals of different optical powers ([0038]-[0039], [0050], [0052], "70/30" labels in fig. 1, etc.), and having a light input end (the end connected to EFO); 
a light inlet (via input adapter AE) disposed on the enclosure; and 
a plurality of light outlets (output adapters AS are connected to the continuation fiber FC and several user fibers FU) disposed on the AS disposed on the plurality of light outlets; and
wherein the light inlet, the uneven optical splitter and the plurality of light outlets are connected, so that optical paths are formed between the light inlet and the plurality of light outlets (connected at least via fibers EFO, FC, FT and FU and/or output splitter DS as shown in fig. 1); and 
wherein the light inlet is connected to a light input end of the uneven optical splitter (using fiber EFO), and the plurality of light outlets is connected to a light output end of the uneven optical splitter (using fiber FC).
'085 does not specifically show a first even optical splitter disposed in the enclosure, the first even optical splitter being configured to split an optical signal into optical signals of same optical powers, having a light input end connected to the light inlet, and having a first light output end and a second light output end.  Furthermore '085 shows only a single uneven optical splitter DE in the enclosure, instead of first and second uneven optical splitters having their respective input ends connected to the first or second light output ends of the first even optical splitter.
However, [0074] suggests that the disclosed 32 user system can be expanded to serve 64 users by providing an even optical splitter ("balanced 10 of fig. 1 and further including an even (1:2) splitter between the input adapter AE and the two EFOs which would be part of the respective 32 user systems.  Accordingly it would have been obvious to a skilled person before the effective filing date of claim 16 to do so, motivated at least by the "need to serve 64 users" mentioned in [0074].  The resultant system would include said 1:2 splitter as the recited first even optical splitter, and each output of the first even optical splitter would be connected to its own block of elements from EFO to AS inclusive.  Thus the system would include first and second uneven optical splitters DE, each having its light input end connected to a respective light output end of the first even (1:2) optical splitter.
Claim 17:  The optical splitting apparatus further comprises a fiber adapter AE disposed on the light inlet ([0036]).
Claim 18:  A first fiber adapter AS on a light outlet of the plurality of light outlets comprises an end that is located outside the enclosure and is detachably fastened and connected to an external optical fiber connector C (the one which is at the end of the leftmost continuation cable CC in fig. 1, see also [0040]).
C (the one which is at the right end of fiber FC in fig. 1, see also [0040]).
Claim 20:  The optical splitting apparatus further comprises a second even optical splitter DS connected between a light output end of the first uneven optical splitter DE and the plurality of light outlets, the second even optical splitter configured to split an optical signal into optical signals of a same optical power ([0039] states that the user fibers FU can have equal or unbalanced optical powers; [0042] states that the terminating outputs can have balanced or unbalanced split ratios; [0047] mentions an example using balanced output splitters DS).
Claim 21:  All light output ends of the second even optical splitter DS are connected to the plurality of light outlets in a one-to-one correspondence (every user fiber FU goes to a separate output adapter AS).
Claim 22:  The plurality of light outlets comprise a first light outlet and at least two second light outlets, and a fiber adapter AS is disposed on each of the first light outlet and the at least two second light outlets; 
DE comprises a first light output end (connected to FC), and a second light output end (connected to FT); 
the second even optical splitter DS comprises a second light input end (connected to FT) and at least two third light output ends (connected to respective fibers FU), and a quantity of the at least two third light output ends is the same as a quantity of the at least two second light outlets (four are schematically shown in the example of fig. 1); 
the first light output end of the first uneven optical splitter DE is connected to the fiber adapter AS disposed on the first light outlet; and 
the second light output end of the first uneven optical splitter is connected to the second light input end of the second even optical splitter (using FT), and the at least two third light output ends of the second even optical splitter are connected to fiber adapters AS disposed on the at least two second light outlets in a one-to-one correspondence (each fiber FU goes to its own output adapter AS as shown in fig. 1).
Claim 23:  The optical splitting apparatus further comprises: a first optical fiber connector CL that is disposed on a first light input end of the first even optical splitter (1:2 splitter) and is detachably fastened and connected to a fiber adapter AE on the light inlet; a second optical fiber connector C that is disposed on the first light output end of the first uneven AS on the first light outlet; and a third optical fiber connector C that is disposed on one of the at least two third light output ends of the second even optical splitter and is detachably fastened and connected to the fiber adapter AS on one of the at least two second light outlets (fig. 1).
	Claim 24:  The optical splitting apparatus further comprises: a first optical fiber connector that is disposed on the second light output end of the second uneven optical splitter DE; a second optical fiber connector that is disposed on the second light input end of the second even optical splitter DS; and wherein the enclosure further comprises a second fiber adapter that is configured to detachably fasten and connect the first optical fiber connector on the second light output end of the second uneven optical splitter to the second optical fiber connector on the second light input end of the second even optical splitter; or a first optical fiber (lower instance of FT in fig. 1) is disposed on the second light output end of the first uneven optical splitter DE, a second optical fiber (upper instance of FT in fig. 1) is disposed on the second light input end of the second even optical splitter DS, and the first optical fiber on the second light output end of the first uneven optical splitter and the second optical fiber on the second light input EF as mentioned in [0039]).
	Claim 25:  See above with regard to claim 24.
	Claim 26:  An output optical power of the first light output end of the first uneven optical splitter DE is greater than an output optical power of the second light output end of the first uneven optical splitter (they are split in a 70:30 ratio in the fig. 1 example).
	Claim 27:  The optical splitting apparatus further includes at least one even optical splitter DS that is connected between each of the first uneven optical splitter DE and the second uneven optical splitter DE and the plurality of light outlets, the even optical splitter configured to split an optical signal into optical signals of a same optical power.  
Claim 29:  Initially it is noted that claim 16 would also have been obvious in view of '085 when the illustrated DS in fig. 1 (instead of DE) is taken as the first uneven optical splitter since the recited interconnections still exist.  DS can be an uneven optical splitter since [0039] states that the user fibers FU can have equal or unbalanced optical powers and [0042] states that the terminating outputs can have balanced or unbalanced split ratios.  In the case where DS is used as an uneven optical splitter and there is a second DS due to the duplication proposed above with regard to DS and the second uneven optical splitter DS are connected to the plurality of light outlets in a one-to-one correspondence (each fiber FU goes from DS to a separate output adapter AS as shown in fig. 1).
Claim 30:  The optical splitting apparatus further includes a third even optical splitter DS configured to split an optical signal into optical signals of a same optical power (see above with regard to claim 20), wherein the third even optical splitter is connected between a light output end of the first uneven optical splitter DE and the plurality of light outlets.

Response to Arguments
	The rejections and objections of the 11/5/2020 action have been overcome by the 1/28/2021 amendment and explanatory remarks.  However since amended claim 16 is similar to original claim 27, an obviousness rejection similar to the one made in the previous action has been applied above to claim 16.  The remarks did not address in detail the obviousness rejection of that action.




Allowable Subject Matter
Claims 28 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of base claim 16.
	Claims 32-35 are allowed.  It is noted that the duplication of elements proposed above in the rejection of claim 16 would result in the 1:2 even splitter being connected to a pair of uneven splitters DE, whereas claim 32 requires the first even splitter to be connected to an uneven splitter and another even splitter.  There appears to be no suggestion in '085 which would lead a person of ordinary skill to the arrangement required by claim 32.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        
April 12, 2021